DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on December 21, 2020, November 19, 2021, and August 9, 2022 have been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (hereinafter Kobayashi) (U.S. Patent Application Publication # 2013/0252620 A1) in view of Hu et al. (hereinafter Hu) (U.S. Patent Application Publication # 2022/0248237 A1).
	Regarding claims 1, 8, and 15, Kobayashi teaches and discloses a server (radio parameter control apparatus, figure 1) and method for performing mobility load balancing, the method comprising: receiving, at a server (radio parameter control apparatus, figure 1), current load data for a plurality of cells of a wireless communication network ([0088]; [0089]; teaches acquiring traffic load information of the cells of the wireless network); 
selecting, by the server, from the plurality of cells, a target cell (target cell), wherein a value of the current load data for the target cell exceeds a first predefined threshold; selecting, by the server, from a neighbor cell list corresponding to the target cell, a set of neighboring cells for the target cell ([0054]; [0072]; [0090]; [0091]; teaches selecting a target cell, wherein a traffic load exceeds a specified threshold and a set of neighboring cells); 
calculating, by the server, a value of at least one utilization parameter for the target cell ([0087]; [0090]; [0092]; teaches calculating a PRB usage value); 
determining, by the server, a cell individual offset (CIO) value for the target cell based on the value of the at least one utilization parameter for the target cell ([0042]; teaches determining the cell individual power offset value (CIO) for the cell); and 
configuring, one or more physical layer parameters of the target cell based on the determined CIO for the target cell, wherein the value of the at least one utilization parameter for the target cell comprises a plurality of values of a physical resource block (PRB) usage of the target cell and the selected neighboring cells ([0042]; [0087]; [0090]; [0092]; teaches configuring parameters of the target cell based on the CIO value and utilization parameter such as a PRB usage value).
However, Kobayashi may not expressly disclose determining an electrical tilt (E-tilt) value for the target cell based on the value of the at least one utilization parameter for the target cell; and configuring, one or more physical layer parameters of the target cell based on the determined E-tilt values for the target cell.
Nonetheless, in the same field of endeavor, Hu teaches and suggests determining an electrical tilt (E-tilt) value for the target cell based on the value of the at least one utilization parameter for the target cell; and configuring, one or more physical layer parameters of the target cell based on the determined E-tilt values for the target cell ([0007]; [0045]; [0048]; teaches determining an electrical tilt value for the target cell and configuring parameters of the target cell based on the electrical tilt value).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining an electrical tilt value for the target cell and configuring parameters of the target cell based on the electrical tilt value as taught by Hu with the method and apparatus for configuring target cell parameters as disclosed by Kobayashi for the purpose of configuring target cell parameters.

Regarding claims 2, 9, and 16, Kobayashi, as modified by Hu, further teaches and suggests wherein the value of the at least one utilization parameter for the target cell comprises a ratio of cell edge user equipment (UE) ([0043]; [0089]; teaches a utilization parameter comprising the number of cell edge UEs).

Regarding claims 6, 13, and 20, Kobayashi, as modified by Hu, discloses the claimed invention, but may not expressly disclose wherein at least one of the CIO value and E-tilt value for the target cell are determined by applying the value of the at least one utilization parameter by using a deep reinforced learning (DRL) model, and further comprising: for the target cell and a selected set of neighbor cells, reading observation data from at least one digital unit (DU) and remote radio head (RRH); feeding observation data to a neural network to obtain actions; determining values of rewards associated with the actions; and determining at least one of the CIO value or E-tilt value for the target cell based on an action with a highest reward value.
Nonetheless, Hu further teaches wherein at least one of the CIO value and E-tilt value for the target cell are determined by applying the value of the at least one utilization parameter by using a deep reinforced learning (DRL) model, and further comprising: for the target cell and a selected set of neighbor cells, reading observation data from at least one digital unit (DU) and remote radio head (RRH); feeding observation data to a neural network to obtain actions; determining values of rewards associated with the actions; and determining at least one of the CIO value or E-tilt value for the target cell based on an action with a highest reward value ([0007]; [0030]; [0037]; [0048]; teaches determining electrical tilt value by using a deep reinforcement learning and further determining live data and reward values).

Regarding claims 7 and 14, Kobayashi, as modified by Hu, further teaches and suggests wherein the observation data comprises, PRB usage data, a ratio of edge users and throughput data ([0043]; [0089]; teaches a utilization parameter comprising the number of cell edge UEs and throughput data).

Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4-5, 11-13, and 18-19 are objected to based on their dependency on claims 3, 10, and 17, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
August 27, 2022